DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2016/0111216) in view of SAKURATANI et al (US 2012/0319537) in further view of Hidaka et al (US 2006/0158825).
Regarding claim 1, LEE teaches a capacitor component (Fig. 1, 100)  comprising: a laminate including dielectric layers (Fig. 2, 50/51) and internal electrode layers (Fig. 2, 110/120/130/140/150/160) alternately laminated in a first direction (Fig. 2, T); a first external electrode (Fig. 2, 210) and a second external electrode (Fig. 2, 220) respectively provided on a first end surface and a second end surface (Fig. 2, left and right surfaces) of the laminate, the first and second end surfaces provided as a pair opposing each other in a second direction (Fig. 2, L) perpendicular or substantially perpendicular to the first direction; and a first lateral surface and a second lateral surface of the laminate (Fig. 1, sides in W 
However, LEE fails to teach a third external electrode provided on at least one of a first lateral surface and a second lateral surface of the laminate and a fourth internal electrode layer connected to the third external electrode and not connected to either the first external electrode or the second external electrode and a number of the internal electrode layers in a plane perpendicular or substantially perpendicular to the first direction in which the third internal electrode layer is located and the fourth internal electrode layer is not located, is different from a number of the internal electrode layers in a plane perpendicular or substantially perpendicular to the first direction in which the fourth internal electrode layer is located.
SAKURATANI teaches a third external electrode (Fig. 4, 9) provided on at least one of a first lateral surface and a second lateral surface of the laminate (Fig. 4, top and bottom sides) and a fourth internal electrode layer (Fig. 4, 3) connected to the third external electrode and not connected to either the first external electrode (Fig. 4, 15) or the second external electrode (Fig. 4, 16).

Hidaka teaches that a number of the internal electrode layers (Fig. 1(a), L1 has 4 electrodes) in a plane (Fig. 1(a), plate along L1) perpendicular or substantially perpendicular to the first direction (Fig. 19A), up and down) in which the third internal electrode layer (Fig. 1(a), L1) is located and the fourth internal electrode layer (Fig. 1(a), L2) is not located, is different from a number of the internal electrode layers (Fig. 1(a), L@ has 3 electrodes) in a plane (Fig. 1(a), along L2) perpendicular or substantially perpendicular to the first direction in which the fourth internal electrode layer is located (Fig. 1(a)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hidaka to the invention of LEE, in order to create a capacitor with high withstand voltage without an increased size (Hidaka [0009]).
Regarding claim 2, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first internal electrode layer, the second internal electrode layer, and the fourth internal electrode layer are located in a first plane perpendicular or substantially perpendicular to the first direction (Fig. 2, 110/120/130 on same level); and the third internal electrode layer is located in a second plane perpendicular or substantially perpendicular to the first direction (Fig. 2, 140 on different level).  
Regarding claim 3, LEE fails to teach the claim limitations. 
Hidaka teaches that the third internal electrode layer (Annotated Fig. 1(a), E2 and E3) includes a pair of the third internal electrode layers (Annotated Fig. 1(a), E2 and E3); the third internal electrode layers in the pair oppose each other in the first direction (Annotated Fig. 1(a), up and down) to define a third capacitor element among the first internal electrode layer (Annotated Fig. 1(a), E1), the second internal electrode layer (Annotated Fig. 1(a), E7), and the fourth internal electrode layer (Annotated Fig. 1(a), E4); and the first capacitor element, the second capacitor element, and the third capacitor element are electrically connected in series among the first external electrode, the second external electrode, and the third external electrode (Annotated Fig. 1(a), E1 to E7 are in series with each other).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hidaka to the invention of LEE, in order to create a capacitor with high withstand voltage without an increased size (Hidaka [0009]).

    PNG
    media_image1.png
    578
    585
    media_image1.png
    Greyscale

Regarding claim 4, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first internal electrode layer (Hidaka Annotated Fig. 1(a), E1), the second internal electrode layer (Hidaka Annotated Fig. 1(a), E7), and one of the third internal electrode layers in the pair (Hidaka Annotated Fig. 1(a), E3) are located in a first plane perpendicular or substantially perpendicular to the first direction (Hidaka Annotated Fig. 1(a)); and the other of the third internal electrode layers in the pair (Hidaka Annotated Fig. 1(a), E2) and the fourth internal electrode layer (Hidaka Annotated Fig. 1(a), E4) are 
Regarding claim 5, LEE fails to teach the claim limitations. 
Hidaka teaches that the third internal electrode layer (Annotated Fig. 5(a), F2/F3 and F5/F6) includes a first pair (Annotated Fig. 5(a), F2 and F3) of the third internal electrode layers and a second pair (Annotated Fig. 5(a), F5 and F6) of the third internal electrode layers; the third internal electrode layers in the first pair oppose each other in the first direction (Annotated Fig. 5(a), up and down) to define a third capacitor element, and the third internal electrode layers in the second pair oppose each other in the first direction to define a fourth capacitor element (Annotated Fig. 5(a)), among the first internal electrode layer (Annotated Fig. 5(a), F1), the second internal electrode layer (Annotated Fig. 5(a), F7), and the fourth internal electrode layer (Annotated Fig. 5(a), F4); and the first capacitor element, the second capacitor element, the third capacitor element, and the fourth capacitor element are electrically connected in series among the first external electrode, the second external electrode, and the third external electrode (Annotated Fig. 5(a), F1 thru F7 all connected in series).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hidaka to the invention of LEE, in order to create a capacitor with high withstand voltage without an increased size (Hidaka [0009]).

    PNG
    media_image2.png
    591
    524
    media_image2.png
    Greyscale

Regarding claim 6, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first internal electrode layer, the second internal electrode layer, the fourth internal electrode layer, and one of the third internal electrode layers in the first pair or one of the third internal electrode layers in the second pair are located in a first plane perpendicular or substantially perpendicular to the first direction (Hidaka Annotated Fig. 5(a), F1/F3/F4/F5/F7 all in same plane); and the other of the third internal electrode layers in the first pair or the other of the third internal electrode layers in the second pair is 
Regarding claim 7, LEE, as modified by SAKURATANI and Hidaka, further teaches that the laminate has a dimension in the second direction that is larger than a dimension in the third direction (Fig. 1, L is longer than W).  
Regarding claim 8, LEE, as modified by SAKURATANI and Hidaka, further teaches that 36the third external electrode is a grounding electrode (Fig. 2, 130 would act as a ground as the power would go from 110 to 140 to 120).  
Regarding claim 9, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first external electrode and the second external electrode are electrically connected in series to a power line (Fig. 2, 110 to 140 to 120).  
Regarding claim 10, LEE, as modified by SAKURATANI and Hidaka, further teaches that the laminate has a cuboid or a substantially cuboid shape (Fig. 1).  
Regarding claim 11, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first external electrode covers the first end surface (Fig. 2, 210 on left side), a portion of the first lateral surface (Fig. 2, 210 on top surface), and a portion of the second lateral surface (Fig. 2, 210 on bottom surface); and the second external electrode covers the second end surface (Fig. 2, 220 on left side), a portion of the first lateral surface (Fig. 2, 220 on top), and a portion of the second lateral surface (Fig. 2, 220 on bottom surface).  
Regarding claim 12, LEE, as modified by SAKURATANI and Hidaka, further teaches that the third external electrode covers a central portion of the at least one of the first and second lateral surfaces (SAKURATANI Fig. 1, 9 on side surface).  
Regarding claim 13, LEE, as modified by SAKURATANI and Hidaka, further teaches that the third external electrode includes two electrodes that are spaced apart from each other (SAKURATANI Fig. 1, 9s on 2 sides).  
Regarding claim 14, LEE, as modified by SAKURATANI and Hidaka, further teaches that each of the first external electrode, the second external electrode, and the third external electrode includes a conductive film with a sintered metal layer ([0052]) and a plated layer ([0054]).  
Regarding claim 15, LEE fails to teach the claim limitations. 
SAKURATANI teaches that each of the first external electrode, the second external electrode, and the third external electrode includes a conductive resin paste ([0077]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SAKURATANI to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, LEE, as modified by SAKURATANI and Hidaka, further teaches that the dielectric layers include a ceramic material ([0060]), and the internal electrode layers include a metal material ([0063]).  
Regarding claim 17, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first and second internal electrode layers are signal electrode layers (Fig. 2, 110 and 120 connected to external electrodes); the third internal electrode layer is a floating electrode layer (Fig 3B, 140); and the fourth internal electrode layer is a grounding electrode layer (Fig 2, 130 when combine would act as a ground).

Additional Relevant Prior Art:
TOGASHI (US 2009/0015986) teaches relevant art in Fig. 3.
SEO (US 2014/0293500) teaches relevant art in Fig. 2 and 7.
LEE et al (US 20160099107) teaches relevant art in Fig. 2.
.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the prior art fails to teach the claim limitations, the examiner notes that as shown above the combination of the prior art make obvious the claim limitations. The layers of Hidaka teach the new limitations when in combination with LEE and SAKURATANI. 
In response to applicant's argument that the teachings of Hidaka could not be used to teach the limitations because Hidaka’s layers could not be used in the invention of LEE, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848